Case 1:20-cr-00019-CG-N Document 160 Filed 03/19/21 Page 1 of 1          PageID #: 514




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA                  )
                                           )
 vs.                                       )   CRIMINAL NO. 20-00019-CG
                                           )
 MICHAEL LEE LANZER,                       )
                                           )
       Defendant.                          )

                        ACCEPTANCE OF GUILTY PLEA
                        AND ADJUDICATION OF GUILT

       Pursuant to the Report and Recommendation of the United States Magistrate

Judge entered on February 22, 2021 (Doc. 152) and without any objection having

been filed by the parties, the plea of guilty of the Defendant to Count 1 of the

Indictment is now accepted, and the Defendant is ADJUDGED guilty of the offense

of conspiracy to possess with intent to distribute methamphetamine in violation of

Title 21, U.S.C., § 846. A sentencing hearing has been scheduled for May 26, 2021

at 10:00 a.m., to be held in Courtroom 3B, United States Courthouse, Mobile,

Alabama.

       The United States Marshal is ORDERED to produce Defendant for said

hearing.

       DONE and ORDERED this 19th day of March, 2021.


                                   /s/ Callie V. S. Granade
                                   SENIOR UNITED STATES DISTRICT JUDGE
